Citation Nr: 1827052	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits in an amount higher than $11,988.00.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to February 1945. She died in November 2013; the appellant is a surviving adult child and was the Veteran's Fiduciary prior to her death. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2014 decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that awarded accrued benefits of $11,998.00. The appellant perfected an appeal of that determination.


FINDINGS OF FACT

1. An August 2013 rating decision awarded a nonservice-connected pension (NSP); special monthly compensation (SMC) due to the need for aid and attendance; and, proposed a finding of incompetency.

2. An October 2013 rating decision determined that the Veteran was incompetent to manage her VA benefits. Appellant was designated her Fiduciary.

3. Prior to the disbursement of payment of any VA benefits, the Veteran died in November 2013.

4. Appellant's claim for accrued benefits was timely. She paid funeral expenses in the amount of $11,998.00.

5. Appellant is a surviving child. Her date of birth is October [REDACTED], 1953.


CONCLUSION OF LAW

The criteria for payment of accrued benefits in an amount higher than $11,998.00 have not been met. 38 U.S.C. §§ 1110, 5121, 1154(a) (2012); 38 C.F.R. §§3.57, 3.1000 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

To the extent the VCAA may apply to the appellant's claim, a June 2014 Decision Notice letter informed her of the reasons and bases for the actions of the RO. Although the appellant has asserted that VA failed to assist her, as discussed below, the Board finds no failure to assist her with her claim but the opposite. Hence, the Board proceeds to the merits of the appeal. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Legal Requirements

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C. § 5121(a); 38 C.F.R. 3.1000(a). Such payments may be made, in order, to the Veteran's surviving spouse, his/her children in equal shares, or his dependent parents in equal shares. 38 C.F.R. § 3.1000(a)(1)-(4). In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution. 38 C.F.R. § 3.57.

Discussion

Prior to her death, the Veteran was a patient in an assisted living facility. VA received her application for a pension in June 2012. An August 2013 rating decision granted a NSP and awarded SMC based on the need for aid and attendance, both effective in June 2012, the date of the claim. See 38 C.F.R. § 3.400. Medical evidence from the Veteran's physician noted that she suffered from Parkinson's disease dementia (06/10/2013 Correspondence, p. 5). Based on that information, the August 2013 rating decision also proposed a finding of incompetency. The August 2013 rating decision and the accompanying notice letter informed the Veteran of the applicable due process rights. VA received no response, and an October 2013 rating decision determined that the Veteran was incompetent to manage her VA benefits. (10/15/2013 Rating Decision-Narrative).

In October 2013, VA received the appellant's application to be appointed the Veteran's Fiduciary (10/16/2013 VA 21-592). Unfortunately, the Veteran died in November 2013 prior to disbursement of any funds related to the NSP granted as of June 2012. Had the Veteran lived, she would have been paid $22,371.00 for the period between the date of the award in June 2012 and the date of her death in November 2012 (10/16/2013 User Calculations). The Board notes that there is a typographical error in the letter that notified the appellant of the amount due. The letter erroneously reflects that $122,371.00 was due (06/05/2014 Notification). It appears that the appellant read it as such, as there is no indication that she has demanded the higher amount.

Historically, due to the amount of the Veteran's assets and her Social Security benefits, her income exceeded the limits for recipients of an NSP. The appellant was aware of that fact and tried diligently to time the Veteran's application to coincide with the point in time when the Veteran's savings, etc., were exhausted by the cost of her care. In reality, however, her diligent planning did not coincide with VA's first-in, first-out claims process. At that point in time, her Social Security benefits alone would have disqualified her from eligibility for an NSP. VA, however, deemed the monthly cost of her assisted living facility as deductible medical expenses and awarded the NSP.

The appellant asserts that she is entitled to the $22,371.00 as retroactive payment of the total monthly amounts the Veteran would have been paid had she lived; and, that she should not be penalized for the time required to complete the Fiduciary process. The appellant's logic is not unreasonable when viewed from the perspective of one unfamiliar with the VA regulations that implement the legislation that governs the administration of Veterans benefits. First, VA was prohibited from paying any funds to an incompetent Veteran. See 38 C.F.R., Part 13. It is unfortunate that the Veteran died in the interim, but the RO's actions of not immediately activating monthly payments were in accordance with applicable law.  38 C.F.R. §§ 3.855(a); 13.63.

The appellant provided evidence that she paid $11,998.00 for the Veteran's funeral expenses. She has not disputed that amount. As a result, that is the amount which she was awarded as accrued benefits. The appellant asserts that the Veteran's children are entitled to the entire amount of $22,371.00 as the Veteran's survivors, and that VA improperly ignored that payment option (see 12/05/2014 Congressional, p. 6, appellant's VA Form 9). Again, what may seem conventional wisdom is not how VA benefits are governed.

Congress' intent, as implemented in the VA regulations, specifically provides how any benefits payable to a beneficiary may accrue to a survivor. In the case of an adult child, which the appellant is, accrued benefits are payable only as necessary to reimburse the person who bore the expenses of last sickness or burial. 38 C.F.R. § 3.1000(a)(5). As noted, the appellant was paid for the funeral expenses she paid.

As set forth above in the legal requirements, the regulatory definition of a child for accrued benefits purposes does not include a child over the age of 23. 38 C.F.R. § 3.57. As such, the appellant is not eligible on this basis.  38 C.F.R. § 3.1000(a).  

Indeed, the appellant is not asserting entitlement to additional benefits based on the personal incurrence of expenses for final sickness or burial expenses. In a sense, she is acting in a role akin to a representative of her mother's estate, in that she essentially seeks benefits to which she believes her mother-Veteran was entitled. However, such belief is not in accordance with the applicable laws and regulations that bind the Board. See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs. The Board is not bound by Department manuals, circulars, or similar administrative issues."). Additionally, now the appellant who is not a "child" is limited to the role of fiduciary. In this regard, the Board notes that generally a Veteran's fiduciary does not have standing or authority to receive accrued benefits that were unpaid at the veteran's death as provided in 38 U.S.C. § 5121(a). See Youngman v. Shinseki, 699 F.3d 1301, 1304 (Fed. Cir. 2012) (holding that, by statute, § 5121(a) limits the payment of benefits due at the veteran's death to a surviving spouse or child or dependent parent. No payment can be made to the veteran's estate, or any heir other than as designated in § 5121(a)).

In any event, the Board is bound by the applicable law and regulations and the claim must be denied. 38 C.F.R. § 3.1000(a)(5); see 38 U.S.C. § 101(4)(A) (defining "child"); see also Sucic v. Shulkin, 29 Vet. App. 121, 126 (2017) (per curiam order) (holding that the definition of "child" in 38 U.S.C. § 101(4)(A) controls in determining benefit eligibility).

The Board acknowledges the appellant's criticism of VA for not informing her of the time that would be required to complete the Fiduciary process, and for noting in the Statement of the Case (SOC) that the Veteran died with a claim pending. As for the former, as noted earlier, no funds were payable until a fiduciary was appointed, either at VA's initiative (see 38 C.F.R. §§ 13.2, 13.55), or, as in the appellant's case, via application. See 02/05/2014 Fax Cover Sheet, p. 5 (containing a November 2013 letter confirming the appellant as the Veteran's fiduciary). As for the notation in the SOC, although the Veteran's eligibility for NSP had been determined, no payments were made at the time of her death. The Board infers that as the reason the SOC notes that the Veteran had a claim pending at the time of the Veteran's death. Nonetheless, that had, and does not have, any impact on the outcome of this case. In any event, the Board finds that the evidence of record reveals no intent on the part of VA to mislead or defraud the appellant (Cf. 04/11/2014 Congressional, 2nd Entry, p. 5). Instead, she was paid the amount authorized by applicable regulations.

In reaching this decision the Board considered the doctrine of reasonable doubt. 
As the applicable law is against the appellant's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Accrued benefits in an amount higher than $11,988.00 is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


